DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the Invention I (cooling apparatus and method of cooling), Species I (Fig. 2), Subspesies I (with one fluid conduit), claims 1-14, in the reply filed on 5/31/2022 is acknowledged. Further, the Office directs the Applicant’s attention to the fact that claims 7-10 and 13-14 (identified as elected) do not read on the elected Subspecies, since the independent claims 7 and 13 recite “two fluid conduits” (lines 4 of the claims). Accordingly, the non-elected claims 7-10 and 13-15 have been withdrawn from further consideration on the merits. The Office action on elected claims 1-6 and 11-12 follows.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metallic wick” (claim 3) and the “fluid channel” (claims 6 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: references to claims (e.g., in par. [0022], [0150], etc.) should be removed as claims are subject to amendments and/or cancellations during prosecution.  
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Objections

Claim 2 is objected to because of the following informalities: the claim redundantly introduces the “current carrying contact”, which has been previously introduced in claim 1 (lines 6-7).  Appropriate correction is required. Applicant’s cooperation is hereby requested in correcting of any remaining problems and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitations “fluid” (line 11) and “working fluid” (line 13). It’s not clear whether it the same “fluid” or not ? Also, the “fluid” in line 11 lacks antecedent basis. Also, if the same “fluid” is recited on both occasions, then it’s not clear why the “working fluid” in line 13 preceded with an article “a” ? also, Applicant must use uniform terminology throughout the claims.
The same goes for claim 11.
Furthermore, claim 1 recites an open-ended ambiguous clause: “a section of the fluid conduit is formed within the evaporator section and is electrically insulating and is configured such that fluid can contact an outer surface of the current carrying contact” (emphasis added). This clause produces indefiniteness, since it’s not clear whether said fluid is actually contacting said surface or not. A language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2103(I)(C ) and MPEP 2111.04). It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., “can”, “configured to”, “adapted to”, etc.) are not the positive limitations but only require the ability to so perform.  They do not constitute a limitation in any patentable sense.  See In re Hutchison, 69 USPQ 138. The limitation  “can contact” does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008).
The same goes for claim 11. Also, see limitations “configured to surround” in claims 1 and 11, which are also open-ended.
Furthermore, claims 1-6 and 11-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is type of the “contact” in the aforementioned clause “fluid can contact an outer surface” (i.e., thermal, physical, mechanical, electrical, direct, indirect, etc.) recited in claims 1, 6, 11, and 12. 
The same goes for claims 6 and 12. The Office suggests to use definitive and clear limitations (e.g., “surrounding”, “surrounds”, “fluid is in direct physical contact with an outer surface” or similar).
All dependent claims have been also rejected along with the independent claims, since they inherit problems of the independent claims and do not provide any additional clarity.
Applicant’s cooperation is hereby requested in correcting of any remaining problems and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 11, and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0180292 to Widmer et al. (hereafter “Widmer”, cited in IDS).
Regarding claims 1, 5, and 11, Widmer discloses: (Fig. 1 and 2) a cooling apparatus for a medium voltage or high voltage switchgear (see Fig. 2), the cooling apparatus comprising: an evaporator section (11); a fluid conduit (10); and a condenser section (12); wherein, the evaporator section (11) is configured to surround at least part of a current carrying contact (see Fig. 2 where the evaporator (11) is partially surrounding conductor (14)); wherein, the fluid conduit fluidly connects the evaporator section (11) to the condenser section (12), wherein, a section of the fluid conduit is formed within the evaporator section (11) and is configured such that fluid can contact (e.g., thermally, etc.) an outer surface of the current carrying contact, and wherein, the cooling apparatus is configured such that in use a working fluid in the evaporator section (11) is heated to a vapour state, and wherein the vapour is transferred by the fluid conduit (10) to the condenser section (12), and wherein the vapour in the condenser section (12) is condensed to the working fluid, and wherein the condensed working fluid is passively returned via the fluid conduit (10) to the evaporator section (11) (which is the normal function of such heat pipe cooling device).
	Widmer does not disclose that the section of the fluid conduit formed within the evaporator section and the evaporator section are electrically insulating.
	It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any suitable known insulating material for making of said fluid conduit formed within the evaporator section of Widmer, in order to augment dielectric strength of the fluid conduit, thus enhancing safety, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See  In re Leshin, 125 USPQ 416.
	Regarding claim 2, Widmer discloses that the cooling apparatus comprises the current carrying contact (14), wherein the evaporator section (11) surrounds and is fixedly attached to the outer surface of the current carrying contact (Fig. 2).
Regarding claim 4, Widmer discloses that the condenser section (12) is located at a higher elevation than the evaporator section (11), (Fig. 2).
Regarding claims 6 and 12, Widmer discloses that a fluid channel (inside (11), par. [0027]]) surrounds the current carrying contact (14), wherein the fluid channel is configured such that the working fluid can contact the outer surface of the current carrying contact  (e.g., thermally) that extends around the current carrying contact, and wherein the fluid channel fluidly connects to the fluid conduit (10), (Fig. 2).
Examiner’s Note: regarding method claims 11 and 12, since claims essentially repeat the structure recited in the apparatus claims and just recite a general process of using of the apparatus, the fact that the structure of the apparatus of the present invention is anticipated by / obvious over Widmer means that the general method of using such a structure is also anticipated by / obvious over the same reference. The method steps recited in the claims are inherently / obviously necessitated by the structure of Widmer. Also, the structure disclosed by Widmer is the same as the structure recited in said claims 11 and 12 of the instant application, and inasmuch as it imparts any additional structure (i.e. beyond the structure of Widmer), and absent any evidence to the contrary, the apparatus of Widmer is capable of acting in the same manner as recited in the claims, and therefore, is inherently capable of performing all functions and steps as claimed. The method steps as recited in claims 11 and 12 are inherently / obviously necessitated by the device structure of Widmer.

Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Widmer in view of US 4,964,457 to Leonard et al. (hereafter “Leonard”).
Regarding claim 3, Widmer does not disclose that a metallic wick is comprised within the fluid conduit. Further, Widmer discloses that the fluid conduit (10) is a heat pipe (par. [0027]).
Leonard teaches conventionality of the metallic wicks used in heat pipes to promote return of the condensed cooling fluid via capillary action of the wick, wherein said wick is easy to manufacture (col. 1, ll. 51-57; col. 2, ll. 52-55; col. 3, ll. 53-62; col. 2, ll. 37-47; col. 5, l. 27-col. 6, l. 4).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided a metallic wick within the fluid conduit (heat pipe) of Widmer, as taught by Leonard, in order to promote return of the condensed cooling fluid via capillary action of the wick, thus enhancing overall cooling efficiency, wherein said wick is easy to manufacture (see Leonard, col. 1, ll. 51-57; col. 2, ll. 52-55; col. 3, ll. 53-62; col. 2, ll. 37-47; col. 5, l. 27-col. 6, l. 4). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion

The additional references made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various two-phase cooling arrangements for electrical and electronic devices. Further, US 2879366 teaches liquid cooled electrical conductor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835